                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

BRENDAN SODIKOFF,

                        Plaintiff,                         Case No. 1:19-cv-06543

         v.                                                The Honorable Robert M. Dow, Jr.
 RH, US LLC,

                        Defendant.




        JOINT MOTION FOR APPROVAL OF SETTLEMENT AND DISMISSAL

       Plaintiff Brendan Sodikoff (“Sodikoff”) and Defendant RH, US LLC (“RH”)

(collectively, the “Parties”), by and through their respective counsel, jointly move the Court to

approve the settlement agreed to by the Parties and submitted to chambers for in camera review.

In support of this Motion, the parties state as follows:

       1.      Sodikoff filed suit against RH asserting claims related to the end of his

employment at RH (the “Sodikoff Claims”), including a claim that defendant violated the Illinois

Wage Payment and Collection Act, 820 ILCS 115/1 et seq. (IWPCA).

       2.      The Parties have been represented by experienced attorneys who engaged in

arms-length negotiations after the exchange of substantive information.          After the Parties

reviewed and analyzed the relevant information, the Parties agreed to a compromise to avoid the

expense, inconvenience, uncertainty, and delay of further litigation. The Parties agree that their

settlement represents a fair and reasonable compromise of any and all of Plaintiff’s claims.

       3.      Some state and federal courts interpreting Illinois law have stated that a release of

claims under the Illinois Wage Payment & Collection Act must be approved by a court. Lewis v.

Giordano’s Enterprises, 397 Ill. App. 3d 581, 597, 921 N.E. 2d 740, 336 Ill. Dec. 884 (3d Dist.

                                                  1
2009) (analogizing the IWPCA to the federal Fair Labor Standards Act (FLSA) and holding that

releases of IWPCA claims by class members required court approval); see also O’Brien v.

Encotech Sonstr. Serv., 183 F. Supp. 2d 1047, 1049 (N.D. Ill. 2002); Ladegaard v. Hard Rock

Concrete Cutters, Inc., Case No. 00 C 5755, 2001 WL 1403007 (N.D. Ill. Nov. 9, 2001) (also

stating that releases of IWPCA claims require court approval for enforceability); Donaldson v.

MBR Central Illinois Pizza, LLC, Case No. 18-cv-3048, 2019 WL 4447969 (C.D. Ill. Sept. 17,

2019) (approving settlement of claims under FLSA, IWPCA, and Illinois Minimum Wage Law);

Bainter v. Akram Investments, LLC, No. 17 C 7064, 2018 WL 4943884, at *1 (N.D. Ill. Oct. 9,

2018) (approving settlement under FLSA and IWPCA).

        4.      In order to obtain court approval, the parties generally present the court with the

proposed settlement, and the court may enter a stipulated order dismissing the case after a review

to insure that it is a fair and reasonable resolution. See Walton v. United Consumers Club, Inc.,

786 F.2d 303, 306 (7th Cir. 1986) (approving such a procedure to settle wage claims under the

FLSA).

        5.      The parties have agreed to keep the terms of the settlement agreement

confidential.   In order to facilitate the court’s review of the settlement agreement while

maintaining the confidentiality of that agreement, by leave of a separate joint motion to be filed

shortly hereafter, the parties propose filing the settlement agreement under seal. The parties

would then submit the settlement agreement to chambers for an in camera review by the Court.

        6.      Pursuant to the Court’s standing order, a proposed order granting this motion shall

be submitted via email.

        WHEREFORE, the parties jointly request that the Court approve the Settlement

Agreement and dismiss this case with prejudice as set forth in the Proposed Order.



                                                 2
3864353 v1 -
Dated: January 24, 2020                  Respectfully submitted,

By: /s/ Adam A. Hachikian                By: /s/ LaRue L. Robinson
    One of the Attorneys for Plaintiff       One of the Attorneys for Defendant

Steven L. Brenneman (ARDC #6190736)      David M. Greenwald (ARDC #6194036)
Adam A. Hachikian (ARDC #6283021)        LaRue L. Robinson (ARDC #630688)
Fox Swibel Levin & Carroll LLP           Jenner & Block LLP
200 W. Madison St., Suite 3000           353 North Clark Street
Chicago, IL 60606                        Chicago, IL 60601
Phone: (312) 224-1200                    Phone: (312) 222-9350
SBrenneman@foxswibel.com                 DGreenwald@jenner.com
AHachikian@foxswibel.com                 LRobinson@jenner.com

                                         Wesley E. Overson (pro hac vice pending)
                                         Derek F. Foran (pro hac vice pending)
                                         Diana Maltzer (pro hac vice pending)
                                         Mallory Morales (pro hac vice pending)
                                         Morrison & Foerster LLP
                                         425 Market Street
                                         San Francisco, CA 94105-2482
                                         Phone: (415) 268-7000
                                         WOverson@mofo.com
                                         DForan@mofo.com
                                         DMaltzer@mofo.com
                                         MMorales@mofo.com




                                            3
3864353 v1 -
                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing Joint Motion for Approval

of Settlement and Dismissal was filed on January 24, 2020 with the Clark of the Court using the

CM/ECF system, which will effect electronic service on all parties and attorneys registered to

receive notifications via the CM/ECF system.



                                                            /s/ Adam A. Hachikian
                                                                Adam A. Hachikian




                                                4
3864353 v1 -
